PER CURIAM.
The appeals referee chose to believe the employer’s version of events, which showed the employer appropriately addressed the sexual harassment upon learning of it and offered a procedure in the event of future occurrences. Because the order sufficiently explains the referee’s resolution of conflicting evidence and there is competent, substantial evidence to support the referee’s finding that appellant voluntarily left her employment without good cause attributable to the employer, the order denying unemployment benefits is
AFFIRMED.
ERVIN, DAVIS and BENTON, concur.